On July 19, 2005, the defendant was sentenced to the following: Count I: One hundred (100) years in the Montana State Prison, for the offense of Sexual Intercourse Without Consent, a felony; Count II: Forty (40) years in the Montana State Prison, for the offense of Burglary, a felony; and Count III: Ten (10) years in the Montana State Prison, for the offense of Aggravated Kidnapping, a felony. Counts I, II and III shall run consecutively. For the use of a firearm or weapon in the commission of the offenses, the Court sentenced the Defendant to serve ten (10) years in the Montana State Prison for each count, to run consecutively.
*110DATED this 19th day of November, 2006.
On November 3, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Mariah Eastman. The state was represented by Todd Whipple.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 3rd day of November, 2006.
Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Alt. Member, Hon. Kurt Krueger.